Exhibit 10.1

FIRST AMENDMENT TO LEASE AGREEMENT

THIS FIRST AMENDMENT TO LEASE AGREEMENT (“Amendment”) is hereby made and entered
into as of August 7, 2006 by and between KDC-CAROLINA INVESTMENTS 3, LP, a
Delaware limited partnership (“Landlord”), and 3D SYSTEMS CORPORATION, a
Delaware corporation (“Tenant”), effective as of the 15th day of June, 2006.

R E C I T A L S:

WHEREAS, Landlord and Tenant have heretofore entered into that certain Lease
Agreement dated February 8, 2006 (the “Lease Agreement”); and

WHEREAS, Exhibit F to the Lease Agreement provides, among other things, that in
the event that certain Scope Changes (as defined in Exhibit F to the Lease
Agreement) occur, either (a) Base Rent (as defined in the Lease Agreement) will
be adjusted as provided for in Exhibit F, or (b) Tenant shall have the right to
fund all or such portion of such excess costs in which case Base Rent will not
be adjusted as a result of such Tenant expenditures; and

WHEREAS, certain Scope Changes have occurred as hereinafter set forth, and
Landlord and Tenant desire to provide for the funding of such Scope Changes.

A G R E E M E N T:

NOW, THEREFORE, for and in consideration of the premises and Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:


1.             DEFINED TERMS: ALL CAPITALIZED BUT UNDEFINED TERMS USED IN THIS
AMENDMENT SHALL HAVE THE MEANING GIVEN SUCH TERMS IN THE LEASE AGREEMENT.


2.             NATURE OF SCOPE CHANGES. THE SCOPE CHANGES THAT HAVE OCCURRED ARE
AS FOLLOWS:


A.             CONCEALED SITE CONDITION SCOPE CHANGE. A CHANGE IN THE
IMPROVEMENTS RESULTING FROM CONCEALED SITE CONDITIONS UNDER THE LAND (THE
“CONCEALED SITE CONDITIONS”) IN THE AMOUNT OF $150,206, THE COST OF WHICH SHALL
BE SHARED BETWEEN LANDLORD AND TENANT AS PROVIDED FOR IN EXHIBIT F TO THE LEASE
AGREEMENT.  THIS AMOUNT HAS BEEN INCURRED BY LANDLORD TO DATE; HOWEVER, IN
COMPLETING THE IMPROVEMENTS LANDLORD MAY ENCOUNTER ADDITIONAL CONCEALED SITE
CONDITIONS THAT WILL BE THE SUBJECT OF THE COST SHARING PROVISIONS OF EXHIBIT F
TO THE LEASE AGREEMENT.


B.             ADDITIONS TO TENANT FINISH. AS A RESULT OF THE DEVELOPMENT OF THE
FINAL TENANT IMPROVEMENT PLANS AND SPECIFICATIONS PROVIDED FOR BY SECTION 2(D)
OF THE LEASE AGREEMENT, AND BASED UPON THE MAY 4, 2006 MERRIMAN SCHMITT DRAWINGS
AND THE MAY 22, 2006 CHOATE ESTIMATE, THE FINAL ESTIMATED AMOUNT OF THE TENANT
IMPROVEMENT COSTS HAS BEEN DETERMINED TO BE $4,855,718, WHICH IS $2,016,718 IN
EXCESS OF THE $2,839,000 TENANT ALLOWANCES PROVIDED THEREFOR IN THE DEVELOPMENT
BUDGET (THE AMOUNT OF SUCH EXCESS BEING HEREIN REFERRED TO AS THE “ADDITIONS TO
TENANT FINISH”). THIS ESTIMATED AMOUNT DOES NOT INCLUDE AN ADDITIONAL $150,000
CONTINGENCY THAT MAY BE USED BY TENANT FOR CHANGES TO TENANT IMPROVEMENTS.

1


--------------------------------------------------------------------------------




c.             Additions to Landscaping Budget. An $85,000 increase in the
budgeted cost of landscaping above the $80,000 budget for landscaping provided
for in the Development Budget.


3.             FUNDING OF SCOPE CHANGES. TENANT AGREES TO PAY FOR THE SCOPE
CHANGES SET FORTH IN PARAGRAPH 2 ABOVE AS FOLLOWS:


A.             CONCEALED SITE CONDITIONS PAYMENT.  PURSUANT TO THE TERMS OF
EXHIBIT F TO THE LEASE AGREEMENT, TENANT SHALL PAY ITS $75,103 OR 50% SHARE OF
THE COST OF THE CONCEALED SITE CONDITIONS UPON EXECUTION OF THIS AMENDMENT BY
THE PARTIES.


B.             ADDITIONS TO TENANT FINISH AND LANDSCAPING. LANDLORD IS IN THE
PROCESS OF CONSTRUCTING THE PORTIONS OF THE TENANT IMPROVEMENTS GIVING RISE TO
THE NET INCREASE IN TENANT ALLOWANCES AND WILL BEGIN INSTALLING LANDSCAPING AT
THE APPROPRIATE TIME IN THE CONSTRUCTION SCHEDULE.  TENANT WILL PAY LANDLORD FOR
THE AMOUNT OF THE ADDITIONS TO TENANT FINISH AND THE ADDITIONS TO THE
LANDSCAPING ON A MONTHLY BASIS AS LANDLORD INCURS SUCH COSTS.  LANDLORD WILL
SUBMIT TO TENANT WITHIN FIFTEEN DAYS AFTER THE LAST DAY OF EACH CALENDAR MONTH A
CERTIFICATE FOR PAYMENT INDICATING THE AMOUNT OF THE EXPENSE THAT THE LANDLORD
HAS INCURRED DURING SUCH MONTH FOR TENANT IMPROVEMENTS AND LANDSCAPING IN EXCESS
OF THE ALLOWANCES THEREFOR PROVIDED FOR IN THE DEVELOPMENT BUDGET, AND TENANT
SHALL PAY LANDLORD FOR SUCH AMOUNTS AS SHALL HAVE BEEN INCURRED IN ACCORDANCE
WITH THE FINAL TENANT IMPROVEMENT PLANS AND SPECIFICATIONS ON OR BEFORE TEN (10)
BUSINESS DAYS AFTER TENANT’S RECEIPT OF SUCH CERTIFICATE FOR PAYMENT; PROVIDED
THAT, UNLESS OTHERWISE AGREED BY THE TENANT, THE AGGREGATE AMOUNT OF THE ACTUAL
INCREASES TO TENANT IMPROVEMENTS EXPENSES BILLED TO THE TENANT SHALL NOT EXCEED
$2,016,718.  TO THE EXTENT THAT TENANT AND LANDLORD AGREE IN WRITING TO CHANGES
TO THE MAY 4, 2006 MERRIMAN SCHMITT DRAWINGS AND THE COST OF SUCH CHANGES, AND
IT CAUSES INCREASES ABOVE THE FOREGOING $2,016,718 INCREASE TO THE TENANT
ALLOWANCE DUE TO INCREASES IN THE TENANT IMPROVEMENTS, TENANT WILL BE
RESPONSIBLE FOR SUCH INCREASE. THE EXTRA $85,000 LANDSCAPING ALLOWANCE IS AN
ALLOWANCE AND TENANT SHALL BE RESPONSIBLE FOR ANY AMOUNTS IN EXCESS OF SUCH
ALLOWANCE BASED ON WRITTEN AGREEMENTS BETWEEN LANDLORD AND TENANT INDICATING THE
SCOPE AND AMOUNT OF ANY SUCH INCREASES.


4.             FAILURE OF TENANT TO PAY FOR ADDITIONS TO TENANT FINISH. TENANT’S
FAILURE TO MAKE ANY PAYMENT UNDER PARAGRAPH 3 ABOVE WHEN DUE AND THE CONTINUANCE
OF THAT FAILURE FOR MORE THAN 5 BUSINESS DAYS AFTER THE DATE ON WHICH LANDLORD
GIVES TENANT WRITTEN NOTICE OF THE DELINQUENCY SHALL CONSTITUTE AN EVENT OF
DEFAULT UNDER THE LEASE AGREEMENT.


5.             TREATMENT OF TENANT’S PAYMENTS FOR SCOPE CHANGES.  CONSISTENT
WITH THE LAST PARAGRAPH OF EXHIBIT F OF THE LEASE AGREEMENT, THE ADDITIONS TO
TENANT FINISH MADE PURSUANT TO THIS AMENDMENT AND ANY PAYMENTS MADE BY THE
TENANT PURSUANT TO THIS AMENDMENT SHALL NOT RESULT IN ANY ADJUSTMENT TO RENT
UNDER THE LEASE AGREEMENT OR BE INCLUDED IN THE PROJECT COSTS DETERMINED
PURSUANT TO THE LEASE AGREEMENT.  THE ADDITIONS TO TENANT FINISH SHALL BE DEEMED
TO BE ALTERATIONS APPROVED BY THE LANDLORD, AND THE AMOUNTS THEREFOR BILLED TO
TENANT PURSUANT TO CERTIFICATES FOR PAYMENT SHALL BE SUFFICIENT UPON PAYMENT OF
SUCH AMOUNTS BY TENANT TO DISCHARGE ANY AND ALL MECHANICS OR OTHER LIENS
INCURRED IN CONNECTION WITH THE ADDITIONS TO TENANT FINISH.  LANDLORD WILL
COOPERATE WITH TENANT SUCH THAT THE ADDITIONS TO TENANT FINISH AND ANY OTHER
AMOUNTS PAID BY TENANT PURSUANT TO THIS AGREEMENT SHALL BE TREATED AS AN
INVESTMENT IN

2


--------------------------------------------------------------------------------





THE PREMISES BY THE TENANT FOR PURPOSES OF THE INCENTIVES PROVIDED TO THE TENANT
BY THE STATE OF SOUTH CAROLINA, ITS AGENCIES, INSTRUMENTALITIES AND POLITICAL
SUBDIVISIONS.


6.             NO FURTHER AMENDMENT.  THE LEASE AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT, AS MODIFIED BY THIS AMENDMENT.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment effective
as of the date first above written.

LANDLORD:

 

 

 

KDC-CAROLINA INVESTMENTS 3, LP,
a Delaware limited partnership

 

By:

KDC-Carolina Investments 3 GP, LLC,
a Delaware limited liability company,
its General Partner

 

By:

Koll Development Company I, LP,
a Delaware limited partnership,
its Sole Member

 

By:

SWV, LLC,
a Delaware limited liability company,
its General Partner

 

By:

/s/ TOBIN C. GROVE

 

 

Tobin C. Grove, President

 

TENANT:

 

 

 

3D SYSTEMS CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ ROBERT M. GRACE, JR.

 

Name:

Robert M. Grace, Jr.

 

Title:

Vice President, General Counsel
and Secretary

 

 

3


--------------------------------------------------------------------------------